DETAILED ACTION
Receipt of Arguments/Remarks filed on February 14 2022 is acknowledged. Claims 2-3, 5-7, 12-20, 22-32, 34-65 and 67-70 were/stand cancelled. Claims 1, 4, 9, 11, 21 and 33 were amended. Claims 1, 4, 8-11, 21, 33 and 66 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
	The amendments filed February 14 2022 have overcome the rejection of claims 1, 4, 8-11, 21, 33 and 66-68 under 35 USC 112(a).  The claims are now limited to IL-4 which was indicated as meeting the written description requirement. 
	The cancellation of claims 67-68 renders the rejections of the claims under 35 USC 112(b) and 35 USC 112(d) moot.
	The amendments filed February 14 2022 has overcome the rejection of claims 1, 4, 8-11, 21, 33 and 66-68 under 35 USC 103 over Vuori et al. Vuori et al. requires a first ligand such as vitronectin, which is excluded by the instant claim language of consisting of. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Peter Corless on May 18 2022.

The application has been amended as follows: 

	Please cancel claim 11.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the instant claims are directed to a method wherein the method comprises administering to the subject an effective amount of a composition which consists of a collagen scaffold and interleukin-4 (IL-4). The prior art does not teach a composition which consists of a collagen scaffold and interleukin-4.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 4, 8-10, 21, 33, and 66 are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN whose telephone number is (571)270-3502. The examiner can normally be reached M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616